DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2, 17, 18, and 21 have been cancelled. Claims 22-24 have been added. Claims 1, 3-16, 19, 20, and 22-24 are currently pending in this application.
Claim Objections
	Claim 21 has been cancelled. Thus, the objection to claim 21 has been withdrawn.
Allowable Subject Matter
Claims 1, 3-16, 19, 20, and 22-24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a method of image partitioning (or apparatus for image partitioning or computer program product), comprising: determining a first indicator, wherein the first indicator is shared by a first part of a bitstream, and wherein the first indicator indicates whether binary tree (BT) or ternary tree (TT) splitting is enabled; determining a partitioning of an image area corresponding to the first part of the bitstream with BT splitting or TT splitting when the first indicator takes a first value; and determining the partitioning of the image area corresponding to the first part of the bitstream without BT splitting and TT splitting when the first indicator takes a second value, wherein the first value is different from the second value, and wherein when the first indicator takes the second value, the partitioning of the image area without BT splitting and TT splitting comprises: setting a minimum luma size of a coding block from quadtree splitting as 4 or setting a minimum luma coding block size; setting a maximum hierarchy depth for multiple type tree splitting as 0; and setting a maximum luma size of a coding block from BT splitting as 0 or setting the minimum luma coding block size.
Hsiang [US 2020/0014928 A1] discloses a video coder that performs entropy coding of a syntax element for partitioning a block of pixels is provided [See Hsiang, Abstract]. The video coder receives a current block of pixels of an image [See Hsiang, Abstract]. The video coder encodes or decodes the current block of pixels by partitioning the current block of pixels according to a partitioning indicator [See Hsiang, Abstract]. The partitioning indicator is entropy coded as a syntax element of a bitstream by using a context model that is selected based on a partitioning structure of the current block of pixels or of a neighboring block of pixels of the current block of pixels [See Hsiang, Abstract].
Hsiang fails to explicitly disclose wherein when the first indicator takes the second value, the partitioning of the image area without BT splitting and TT splitting comprises: setting a minimum luma size of a coding block from quadtree splitting as 4 or setting a minimum luma coding block size; setting a maximum hierarchy depth for multiple type tree splitting as 0; and setting a maximum luma size of a coding block from BT splitting as 0 or setting the minimum luma coding block size.
MISRA et al. (Hereafter, “Misra”) [US 2021/0092372 A1] discloses a video coding device may be configured to perform video coding comprising: receiving a video block including sample values for a first component of video data and a second component of video data; partitioning the sample values for the first component of video data and the second component of video data according to a first quad tree binary tree (QTBT) partitioning structure; and for samples values of the first component of video data included in nodes of the first quad tree binary tree associated with an intra prediction type, further partitioning the samples according to a second quad tree binary tree [See Misra, Abstract].
Misra fails to explicitly disclose wherein when the first indicator takes the second value, the partitioning of the image area without BT splitting and TT splitting comprises: setting a minimum luma size of a coding block from quadtree splitting as 4 or setting a minimum luma coding block size; setting a maximum hierarchy depth for multiple type tree splitting as 0; and setting a maximum luma size of a coding block from BT splitting as 0 or setting the minimum luma coding block size.
JEONG et al. (Hereafter, “Jeong”) [US 2020/0351517 A1] discloses a video encoding and decoding method and apparatus for obtaining, in a video encoding and decoding process, motion vector resolution information from a bit stream by using a high-level syntax which is a group of information that is applied to a predefined data unit group; determining a motion vector resolution of a current block included in the predefined data unit group based on the motion vector resolution information; determining a prediction motion vector of the current block to be a motion vector of a candidate block from among at least one candidate block, based on the motion vector resolution of the current block; and determining a motion vector of the current block by using the prediction motion vector of the current block [See Jeong, Abstract].
Jeong fails to explicitly disclose wherein when the first indicator takes the second value, the partitioning of the image area without BT splitting and TT splitting comprises: setting a minimum luma size of a coding block from quadtree splitting as 4 or setting a minimum luma coding block size; setting a maximum hierarchy depth for multiple type tree splitting as 0; and setting a maximum luma size of a coding block from BT splitting as 0 or setting the minimum luma coding block size.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482